Exhibit 10.5

 

STOCK PLEDGE AGREEMENT

 

THIS STOCK PLEDGE AGREEMENT (this “Agreement”), dated as of May 29, 2018, by the
signatories identified on the signature page hereto (each a “Pledgor” and
collectively the “Pledgors”) for the benefit of Alpha Capital Anstalt
(“Pledgee”);

 

W I T N E S S E T H:

 

WHEREAS, Immudyne, Inc., a Delaware corporation (the “Company”) issued Secured
Convertible Notes issued at or about May 29, 2018, in the original aggregate
principal amount of up to $550,000 (the “Notes”) and the Pledgors have agreed to
secure the Company’s obligations under the Notes by granting Pledgee a security
interest in the of the shares of the Company identified on the signature page
hereto (the “Shares”);

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. Definitions.

 

The following terms shall have the following meanings wherever used in this
Agreement:

 

(a) “Event of Default” shall have the meaning given thereto in the Notes.

 

(b) “Obligations” shall mean all principal and interest and other payments which
may be due and payable under this Agreement or the Notes.

 

(c) “Satisfaction Date” shall mean that date on which all of the Obligations
have been paid or otherwise satisfied in full.

 

2. Pledge of the Pledged Securities/Additional Deposits.

 

(a) As security for the due and timely payment of the Obligations, each Pledgor
hereby, pledges to the Pledgee, and grants to the Pledgee a first priority lien
and security interest in the Shares (as same are constituted from time to time),
together with all cash dividends, stock dividends, interest, profits, premiums,
redemptions, warrants, subscription rights, options, substitutions, exchanges
and other distributions now or hereafter made on the Shares and all cash and
non-cash proceeds thereof, until the Satisfaction Date. The Shares and all
property at any time pledged to the Pledgee hereunder or in which the Pledgee is
granted a security interest (whether described herein or not) and all income
therefrom and proceeds thereof are herein collectively called the “Pledged
Securities”.

 

(b) In furtherance of the pledge hereunder, upon request from Pledgee, each
Pledgor will deliver to the Pledgee the certificates representing all of the
Pledged Securities, each of which now remains in the name of the Pledgor and is
accompanied by appropriate undated stock powers duly endorsed in blank by the
Pledgor.

 



 

 

 

(c) If, while this Agreement is in effect, the Pledgor becomes entitled to
receive or receives any stock certificate (including, without limitation, any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or issued in connection
with any reorganization), option or rights, whether as an addition to, in
substitution of, or in exchange for, any Pledged Securities or otherwise, the
Pledgor agrees to accept the same as agent for the Pledgee, to hold the same in
trust on behalf of and for the benefit of the Pledgee, and upon request from
Pledgee, deliver the same promptly upon receipt to the Pledgee in the exact form
received, with the endorsement of the Pledgor when necessary and/or appropriate
undated stock powers duly executed in blank, to be held by the Pledgee, subject
to the terms hereof, as additional collateral security for the Obligations. Any
sums paid on or in respect of the Pledged Securities on the liquidation or
dissolution of the Pledgor shall be paid over to the Pledgee, to be held by the
Pledgee, subject to the terms and conditions hereof, as additional collateral
security for the Obligations.

 

(d) Until released by the Pledgee, the Shares shall be held in book or
certificated form with the restrictions on transfer related to this agreement
noted on the entry or certificate.

 

3. Retention of the Pledged Securities.

 

(a) Except as otherwise provided herein, the Pledgee shall have no obligation
with respect to the Pledged Securities, except to use reasonable care in the
custody and preservation thereof, to the extent required by law.

 

(b) The Pledgee shall hold the Pledged Securities in the form in which same are
delivered herewith, unless and until there shall occur an Event of Default.

 

4. Rights of the Pledgors. Throughout the term of this Agreement, so long as no
Event of Default has occurred and is continuing, the Pledgors shall have the
right to vote the Pledged Securities in all matters presented to the
stockholders of the Company for vote thereon, except in a manner inconsistent
with the terms of this Agreement.

 

5. Event of Default; Power of Attorney.

 

(a) Upon the occurrence and during the continuance of any Event of Default, the
Pledgee shall have the right to: (i) exercise all voting and corporate rights
of, and all rights of conversion, exchange, subscription or any other rights,
privileges or options pertaining to, any Pledged Securities as if the Pledgee
was the absolute owner thereof, including (without limitation) the right to
exchange, at its discretion, any and all of the Pledged Securities upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
the Pledgors or upon the exercise by the Pledgors or the Pledgee of any right,
privilege or option pertaining to any of the Pledged Securities and, in
connection therewith, to deposit and deliver any and all of the Pledged
Securities with any committee, depository, transfer agent, registrar or other
designated agency on such terms and conditions as the Pledgee may determine, all
without liability except to account for property actually received by it; (ii)
apply any funds or other property received in respect of the Pledged Securities
to the Obligations, and receive in its own name any and all further
distributions which may be paid in respect of the Pledged Securities, all of
which shall, upon receipt by the Pledgee, be applied to the Obligations; (iii)
transfer all or any portion of the Pledged Securities (as determined by the
Pledgee in its discretion) on the books of the Company to and in the name of the
Pledgee or such other person or persons as the Pledgee may designate; (iv)
effect any sale, transfer or disposition of all or any portion of the Pledged
Securities and in furtherance thereof, take possession of and endorse any and
all checks, drafts, bills of exchange, money orders or other documents and
instruments received on account of the Pledged Securities; (v) collect, sue for
and give acquittance for any money due on account of any of the foregoing; and
(vi) take any and all other action contemplated by this Agreement, or as
otherwise permitted by law, or as the Pledgee may reasonably deem necessary or
appropriate, in order to accomplish the purposes of this Agreement.

 



 2 

 

 

(b) In furtherance of the foregoing powers of the Pledgee, the Pledgors hereby
authorizes and appoints the Pledgee, with full powers of substitution, as the
true and lawful attorney-in-fact of the Pledgors, in his name, place and stead,
to take any and all such action as the Pledgee, in its sole discretion, may deem
necessary or appropriate in furtherance of the exercise of the aforesaid powers.
Such power of attorney shall be coupled with an interest, and shall be
irrevocable until the Satisfaction Date. Without limitation of the foregoing,
such power of attorney shall not in any manner be affected or impaired by reason
of any act of the Pledgors or by operation of law. Nothing herein contained,
however, shall be deemed to require or impose any duty upon the Pledgee to
exercise any of the rights or powers granted herein.

 

(c) The foregoing rights and powers granted to the Pledgee, and the foregoing
power of attorney, shall be fully binding upon any person who may acquire any
beneficial interest in any of the Pledged Securities or any other property held
or received by the Pledgee hereunder.

 

6. Foreclosure; Sale of Pledged Securities.

 

(a) Without limitation of paragraph 5 above, in the event that the Pledgee shall
make any sale or other disposition of any or all of the Pledged Securities
following an Event of Default, the Pledgee may also:

 

(i) offer and sell all or any portion of the Pledged Securities publicly through
a registered broker-dealer, or by means of a private placement restricting the
offer or sale to a limited number of prospective purchasers who meet such
suitability standards as the Pledgee and its counsel may deem appropriate, and
who may be required to represent that they are purchasing Pledged Securities for
investment and not with a view to distribution;

 

(ii) sell any or all of the Pledged Securities upon credit or for future
delivery, without being in any way liable for failure of the purchaser to pay
for the subject Pledged Securities; and

 

(iii) receive and collect the net proceeds of any sale or other disposition of
any Pledged Securities, and apply same in such order and to such of the
Obligations (including the customary costs and expenses of the sale or
disposition of the Pledged Securities) as the Pledgee may, in its absolute
discretion, deem appropriate.

 

(b) Upon any sale of any of the Pledged Securities in accordance with this
Agreement, the Pledgee shall have the right to assign, transfer and deliver the
subject Pledged Securities to the purchaser(s) thereof, and each such purchaser
shall be entitled to hold such Pledged Securities absolutely free from any right
or claim of the Pledgors and/or any other person claiming any beneficial
interest in the Pledged Securities, including any equity of redemption (which
right and all other such rights are hereby waived by the Pledgors to the fullest
extent permitted by law).

 

(c) Following the occurrence and during the existence of an Event of Default,
Pledgors will cooperate and provide such certificate, resolutions,
representations, legal opinions and all other matters necessary to facilitate a
transfer or sale of any part of the Pledged Securities.

 

(d) Nothing herein contained shall be deemed to require the Pledgee to effect
any sale or disposition of any Pledged Securities at any time, or to consummate
any proposed public or private sale at the time and place at which same was
initially called. It is the intention of the parties hereto that the Pledgee
shall, subject to any further conditions imposed by this Agreement, at all times
following the occurrence of an Event of Default, have the right to use or deal
with the Pledged Securities as if the Pledgee were the outright owner thereof,
and to exercise any and all rights and remedies, as a secured party in
possession of collateral or otherwise, under any and all provisions of law.

 

(e) The Pledgee may take action and exercise rights in connection with any
portion of the Pledged Securities regardless of the proportion in which Pledgor
has provided Pledged Securities.

 



 3 

 

 

7. Covenants, Representations and Warranties.

 

In connection with the transactions contemplated by this Agreement, and knowing
that the Pledgee is and shall be relying hereon, each Pledgor hereby covenants,
represents and warrants that:

 

(a) the Pledged Securities has been and will be duly and validly issued, is and
will be fully paid and non-assessable, and is and will be owned by the Pledgors
free and clear of any and all restrictions, pledges, liens, encumbrances or
other security interests of any kind, save and except for the pledge to the
Pledgee pursuant to this Agreement;

 

(b) there are and will be no options, warrants or other rights in respect of the
sale, transfer or other disposition of any of the Pledged Securities by the
Pledgors, and the Pledgors have the absolute right to pledge the Pledged
Securities hereunder without the necessity of any consent of any Person;

 

(c) neither the execution or delivery of this Agreement, nor the consummation of
the transactions contemplated hereby, nor the compliance with or performance of
this Agreement by the Pledgors, conflicts with or will result in the breach or
violation of or a default under the terms, conditions or provisions of (i) any
mortgage, security agreement, indenture, evidence of indebtedness, loan or
financing agreement, or other agreement or instrument to which the Pledgors are
a party or by which the Pledgors are bound, or (ii) any provision of law, any
order of any court or administrative agency, or any rule or regulation
applicable to the Pledgors;

 

(d) this Agreement has been duly executed and delivered by the Pledgors, and
constitutes the legal, valid and binding obligation of the Pledgors, enforceable
against the Pledgors in accordance with its terms;

 

(e) there are no actions, suits or proceedings pending or threatened against or
affecting the Pledgor that involve or relate to the Pledged Securities;

 

(f) upon execution of this Agreement by Pledgors, the Pledgee shall have the
senior security interest in the Pledged Securities; and

 

8. UCC Filings. Pledgors hereby grants to Pledgee the right and authority to
file an UCC Financing Statement in Nevada or any other state to memorialize the
security interest herein granted.

 

9. Return of the Pledged Securities. To the extent that the Pledgee shall not
previously have taken, acquired, sold, transferred, disposed of or otherwise
realized value on the Pledged Securities in accordance with this Agreement, at
the Satisfaction Date, any security interest in the Pledged Securities shall
automatically terminate, cease to exist and be released, and the Pledgee shall
forthwith return the Pledged Securities to and in the name of the Pledgors, and
file, at Pledgor’s expense, releases of Pledgee’s security interest in the
Pledged Securities or Pledgor may make such filings on its own behalf.

 



 4 

 

 

10. Expenses of the Pledgee. All expenses incurred by the Pledgee (including but
not limited to reasonable attorneys’ fees) in connection with any actual or
attempted sale or other disposition of Pledged Securities hereunder shall be
reimbursed to the Pledgee by the Pledgors on demand, or, at the Pledgee’s
option, such expenses may be added to the Obligations and shall be payable on
demand.

 

11. Further Assurances. From time to time hereafter, each party shall take any
and all such further action and shall execute and deliver any and all such
further documents and/or instruments, as any other party may request in order to
accomplish the purposes of and fulfill the parties’ obligations under this
Agreement, in order to enable the Pledgee to exercise any of its rights
hereunder, and/or in order to secure more fully the Pledgee’s interest in the
Pledged Securities.

 

12. Miscellaneous.

 

(a) All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Pledgee to c/o Grushko & Mittman, P.C.,
515 Rockaway Avenue, Valley Stream NY 11581, and (ii) if to the Pledgors, to the
address set forth on the signature page hereto.

 

(b) If any notice to Pledgors of the sale or other disposition of Pledged
Securities is required by then applicable law, five (5) business days prior
written notice (which Pledgors agrees is reasonable notice within the meaning of
Section 9-504(3) of the Uniform Commercial Code) to Pledgors of the time and
place of any sale of Pledged Securities which Pledgors agree may be by private
sale. The rights granted in this section are in addition to any and all rights
available to Pledgee under the Uniform Commercial Code.

 

(c) The laws of the State of New York including but not limited to Article 9 of
the Uniform Commercial Code as in effect from time to time, shall govern the
construction and enforcement of this Agreement and the rights and remedies of
the parties hereto. The parties hereby consent to the exclusive jurisdiction of
all courts sitting in the State and County of New York, in connection with any
action or proceeding under or relating to this Agreement, and waive trial by
jury in any such action or proceeding.

 

(d) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, personal
representatives, successors and permitted assigns. The Pledgors shall not,
however, assign any of its or his rights or obligations hereunder without the
prior written consent of the Pledgee, and the Pledgee shall not assign its
rights hereunder without simultaneously assigning its obligations hereunder to
the subject assignee. Except as otherwise referred to herein, this Agreement,
and the documents executed and delivered pursuant hereto, constitute the entire
agreement between the parties relating to the specific subject matter hereof.

 



 5 

 

 

(e) Neither any course of dealing between the Pledgors and the Pledgee nor any
failure to exercise, or any delay in exercising, on the part of the Pledgee, any
right, power or privilege hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, power or privilege operate as a
waiver of any other exercise of such right, power or privilege or any other
right, power or privilege.

 

(f) The Pledgee’s rights and remedies, whether hereunder or pursuant to any
other agreements or by law or in equity, shall be cumulative and may be
exercised singly or concurrently.

 

(g) No change, amendment, modification, waiver, assignment of rights or
obligations, cancellation or discharge hereof, or of any part hereof, shall be
valid unless the Pledgee shall have consented thereto in writing.

 

(h) The captions and paragraph headings in this Agreement are for convenience of
reference only, and shall not in any way define, limit or describe the
construction, terms or provisions of this Agreement.

 

(i) This Agreement may be executed in two or more counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile or PDF
email transmission, such signature shall create a valid and binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature page were an
original thereof.

 

(j) If any provision of this Agreement is held invalid or unenforceable, either
in its entirety or by virtue of its scope or application to given circumstances,
such provision shall thereupon be deemed modified only to the extent necessary
to render same valid, or not applicable to given circumstances, or excised from
this Agreement, as the situation may require, and this Agreement shall be
construed and enforced as if such provision had been included herein as so
modified in scope or application, or had not been included herein, as the case
may be.

 

(k) This Agreement shall be acknowledged by the Company’s transfer agent and the
Pledgor shall deliver the original certificate representing the Shares together
with a medallion guaranteed stock power within five (5) business days after
request by the Pledgee.

 

(l) The Pledgors and Company hereby indemnify and hold harmless Worldwide Stock
Transfer LLC from any claims related to Worldwide Stock Transfer LLC taking
instructions from the Pledgee pursuant to this Agreement.

 

[REST OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Pledge Agreement
on and as of the date first set forth above.

 

    PLEDGORS:       JSL Ventures LLC   JOJ Holdings LLC             By: Justin
Schreiber   By: Justin Schreiber Its: Manager   Its: Manager Shares: 2,375,000
of the Company’s Common Stock   Shares: 2,430,772 of the Company’s Common Stock



Address:  El Caribe Office Building, 8th Floor   53 Calle Palmeras   San Juan,
Puerto Rico 00901

 

Immudyne, Inc. acknowledges the foregoing pledge agreement and agrees to put a
stop order on the Pledgors’ common stock until released by Alpha Capital
Anstalt.

 

Immudyne, Inc.

 

    By:   Its:  

 

Worldwide Stock Transfer LLC, the transfer agent for the Company acknowledges
the foregoing pledge agreement and agrees to put a stop order on the Pledgors’
common stock until released by Alpha Capital Anstalt.

 

Worldwide Stock Transfer, LLC

 

    By: Yonah J Kopstick   Title: Vice President  

 

 

7

 

